—In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Rockland County (Garvey, J.), dated July 6, 2001, which granted the respondent’s motion for an attorney’s fee and disbursements in the sum of $5,067.50.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in awarding an attorney’s fee and disbursements (see DeCabrera v Cabrera-Rosete, 70 *746NY2d 879). Feuerstein, J.P., S. Miller, Krausman and Cozier, JJ., concur.